      Case 2:19-cv-02027-MCE-AC Document 14 Filed 12/12/19 Page 1 of 4


 1   Michael L. Lipman (SBN 66605)
     Karen L. Alexander (SBN 265926)
 2   DUANE MORRIS LLP
     750 B Street, Suite 2900
 3   San Diego, CA 92101-4681
     Telephone: (619) 744-2200
 4   Facsimile: (619) 744-2201
     mllipman@duanemorris.com
 5   klalexander@duanemorris.com

 6   Heather U. Guerena (SBN 238122)
     7727 Herschel Avenue
 7   La Jolla, CA 92037
     Telephone: (858) 866-1020
 8   Facsimile: (858) 551-4388
     huguerena@elevationca.com
 9
     Attorneys for Defendant
10   King's Casino, LLC
11
12                               UNITED STATES DISTRICT COURT

13                               EASTERN DISTRICT OF CALIFORNIA

14   VERONICA BRILL, et al.,                           ) Case No. 19cv2027-MCE-AC
                                                       )
15                 Plaintiffs,                         ) The Honorable Morrison C. England, Jr.
16                 V.                                  i  STIPULATION TO AMEND INITIAL
                                                       ) PRETRIAL SCHEDULING ORDER TO
17   MICHAEL L. POSTLE, et al.                            POSTPONE RULE 26(f)
                                                       )) CONFERENCE, AND [PROPOSED]
18                 Defendants.                            ORDER
                                                       )
19                                                     ) Complaint Filed: October 8, 2019
20
     _______________                                   )

21          Plaintiffs Veronica Brill et al. ("Plaintiffs"), by and through counsel; Defendant King's

22   Casino, LLC d/b/a The Saloon at Stones Gambling Hall ("King's Casino"), by and through

23   counsel; and Defendant Justin Kuraitis ("Kuraitis," and collectively with King's Casino,

24   "Defendants"), hereby stipulate and agree as follows:

25          First, that on October 15, 2019, Plaintiffs served King's Casino with the Complaint

26   and Summons. Pursuant to this Court's Initial Pretrial Scheduling Order, the deadline for

27   the parties to meet and confer regarding their discovery plan as required by Federal Rule of

28
     STIPULATION TO AMEND INITIAL PRETRIAL SCHEDULING ORDER; CASE NO. 19CV2027-MCE-AC
                                                   l
       Case 2:19-cv-02027-MCE-AC Document 14 Filed 12/12/19 Page 2 of 4


 1
     Civil Procedure 26(f) is presently December 16, 2019, which is 60 days from the date of
 2
     service of the Complaint upon King's Casino. Any amendments to the Initial Pretrial
 3
     Scheduling Order require a showing of good cause under Rule 16(b). [Doc. 3, pp. 2, 6.J
 4
            Second, that on November 9, 2019, Plaintiffs requested that Kuraitis waive service
 5
     of the Complaint under Federal Rule of Civil Procedure 4(d). Kuraitis agreed to do so, and
 6
     Plaintiffs filed his waiver of service on November 19, 2019. [Doc. 1O.]
 7
            Third, that Plaintiffs have not yet served defendant Michael L. Postle.
 8
            Fourth, that King's Casino and Kuraitis have informed Plaintiffs that they intend to
 9
     file Rule 12 Motions challenging, inter a/ia, the Court's lack of subject-matter jurisdiction
10
     over the state law claims against them and the Complaint's failure to state any claim upon
11
     which relief can be granted. Per the parties' Stipulations and this Court's Order, the
12
     deadline for both Defendants to file their Rule 12 Motions is presently February 5, 2020.
13
     [Docs. 11-13.]
14
            Fifth, that the parties jointly request to postpone the Rule 26(f) conference and all
15
     related discovery deadlines until after all Defendants have been served, after this Court has
16
     ruled on all Rule 12 Motions, and after all Defendants have filed an Answer. Good cause
17
     exists because the type, extent, and nature of discovery will undoubtedly be shaped by the
18
     outcome of the Rule 12 Motions. Without knowing which parties and factual issues will
19
     remain in the case, it will be very difficult for the parties to meaningfully discuss the topics
20
     required by Rule 26(f) or formulate their Joint Discovery Plan, much less make Initial
21
     Disclosures and engage in written discovery or depositions.
22
            Sixth, that Rule 16(b)'s good cause standard primarily considers the diligence of the
23
     party seeking the amendment. Johnson v. Mammoth Recreations, 975 F.2d 604, 609 (9th
24
     Cir. 1992). Diligence is not an issue here. The parties seek to postpone the Rule 26(f)
25
26
27
28
                                                    .,
     STIPULATION TO AMEND INITIAL PRETRIAL SCHEDULING ORDER; CASE NO. 19CV2027-MCE-AC
       Case 2:19-cv-02027-MCE-AC Document 14 Filed 12/12/19 Page 3 of 4


 1
     conference not because they cannot meet the Court's deadline, but because they believe it
 2
     would be inefficient and ineffective to commence discovery prior to resolving which parties
 3
     and causes of action will remain in this case after the pleading stage. Thus, the parties'
 4
     request to amend the Initial Pretrial Scheduling Order is supported by good cause.
 5
              By entering into this Stipulation, Defendants do not enter a general appearance and
 6
     do not waive (and expressly reserve) all rights, legal challenges, and arguments, including
 7
     any jurisdictional or other defenses that may be raised in a motion under Federal Rule of
 8
     Civil Procedure 12(b ).
 9
              Accordingly, the parties jointly request that this Court amend the Initial Pretrial
10
     Scheduling Order to postpone the Rule 26{f) discovery conference and all related discovery
11
     dates and deadlines (including the filing of the joint discovery plan, the making of initial
12
     disclosures and the commencement of discovery) until 30 days after the Court has ruled on
13
     the Rule 12 Motions and the last Defendant has filed an Answer.
14
     SO STIPULATED.
15
     Dated: December 9, 2019                      DUANE MORRIS LLP
16                                                By: s/Michael L. Lipman
                                                      Michael L. Lipman
17                                                    Duane Morris LLP
                                                     Attorneys for Defendant
18                                                   King's Casino, LLC
19   Dated: December 9, 2019                      THE VERSTANDIG LAW FIRM, LLC
20
21                                                By: s/ Maurice B. VerStandig (as authorized on
                                                  12/9/2019)
22                                                   Maurice B. VerStandig (pro hac vice)
                                                     The VerStandig Law Fir , LLC
23                                                   Attorneys fo Plai iffi
24   Dated:
                                                      Justin Kuraitis (in propia persona)
25
26
27
28
     STIPULATION TO AMEND INITIAL PRETRIAL SCHEDULING ORDER; CASE N0.19CV2027-MCE-AC
                                                     3
     DMl\10219369.I
      Case 2:19-cv-02027-MCE-AC Document 14 Filed 12/12/19 Page 4 of 4


 1

2                                       [PROPOSED] ORDER

 3         The Court, having considered the parties' Stipulation to Amend the Initial Pretrial

 4   Scheduling Order, and finding good cause therefore, hereby orders:

 5         The Initial Pretrial Scheduling Order (p. 2, lines 15-17) will be amended such that the

 6   parties shall meet and confer regarding their discovery plan as required by Federal Rule of

 7   Civil Procedure 26(f) within 30 days of the date on which the last Defendant files an

 8   Answer.

 9
     Dated: - - - - - -
10                                                Morrison C. England, Jr.
11                                                United States District Judge

12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27
28
     STIPULATION TO AMEND INITIAL PRETRIAL SCHEDULING ORDER; CASE NO. 19CV2027-MCE-AC
                                                  4
